Exhibit 10.1

 

AMENDMENT NUMBER 8 TO

RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NUMBER 8 TO RECEIVABLES PURCHASE AGREEMENT, dated as of May 16,
2013 (this “Amendment”), is entered into by and among FOUNTAIN CITY FINANCE,
LLC, a Delaware limited liability company (the “Seller”), BANK OF AMERICA,
NATIONAL ASSOCIATION, a national banking association (“Bank of America”), as a
Bank and as the agent (the “Agent”) for the Investors and the Banks, DST
SYSTEMS, INC., a Delaware corporation (“DST Systems”), as the Parent and the
Servicer and each of the parties named on Schedule I hereto as Originators. 
Capitalized terms used and not otherwise defined herein are used as defined in
the Receivables Purchase Agreement (as defined below).

 

WHEREAS, the parties hereto entered into that certain Receivables Purchase
Agreement, dated as of May 21, 2009 (as amended through the date hereof, the
“Receivables Purchase Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
in certain respects as provided herein;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 

SECTION 1.                            Amendments.  Effective as of the Effective
Date (as defined below), the following amendments are made to the Receivables
Purchase Agreement:

 

(a)                                 The definition of “Commitment Termination
Date” in Section 1.01 of the Receivables Purchase Agreement is hereby amended by
deleting, in its entirety, the date “May 16, 2013” therein and replacing, in its
entirety, such date with “May 15, 2014”.

 

(b)                                 The definition of “Concentration Limit” in
Section 1.01 of the Receivables Purchase Agreement is hereby deleted in its
entirety and replaced as follows:

 

“Concentration Limit” means, on any day, the following:

 

(a)                                 with respect to the percentage of the Net
Eligible Receivables Outstanding Balance comprised of the Aggregate Outstanding
Balance of Eligible Receivables for any Obligor and such Obligor’s Subsidiaries
and Affiliates, taken together, 3.75%; provided, however, that the Concentration
Limit for any Obligor may exceed 3.75%, subject to specific Obligor debt ratings
as set forth below:

 

1

--------------------------------------------------------------------------------


 

Obligor’s Debt Rating

 

Concentration Limit

At least BBB by S&P and Baa2 by Moody’s

 

15.0% of the Net Eligible Receivables Outstanding Balance

At least BBB- by S&P and Baa3 by Moody’s

 

7.50% of the Net Eligible Receivables Outstanding Balance

 

provided that in the case of an Obligor with any Affiliated Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliated
Obligor are one Obligor; and provided further that if on any date, an Obligor is
split-rated, then the applicable Concentration Limit shall be calculated on the
lower of the S&P or Moody’s rating;

 

(b)                                 with respect to the percentage of the Net
Eligible Receivables Outstanding Balance comprised of the Aggregate Outstanding
Balance of all Eligible Receivables the Obligors of which do not have a billing
address in the United States (or Puerto Rico), 3.75% of the Net Eligible
Receivables Outstanding Balance;

 

(c)                                  with respect to the percentage of the Net
Eligible Receivables Outstanding Balance comprised of the Aggregate Outstanding
Balance of all Unbilled Receivables, 25.0% of the Net Eligible Receivables
Outstanding Balance; and

 

(d)                                 with respect to the percentage of the Net
Eligible Receivables Outstanding Balance comprised of the Aggregate Outstanding
Balance of the Deemed Non-Affiliate Receivables of any single Deemed
Non-Affiliate, 3.75% and, with respect to the percentage of the Net Eligible
Receivables Outstanding Balance comprised of the Aggregate Outstanding Balance
of all Deemed Non-Affiliate Receivables, 5.0%.

 

(c)                                  The definition of “Dynamic Dilution Reserve
Percentage” in Section 1.01 of the Receivables Purchase Agreement is hereby
amended and restated in its entirety as follows:

 

“Dynamic Dilution Reserve Percentage” means, as of any date, the product of
(a) the sum of (i) the product of (x) 2.0, multiplied by (y) the average of the
Dilution Ratios for each of the twelve most recently ended calendar months, plus
(ii) the Dilution Volatility Ratio as at the last day of the most recently ended
calendar month, multiplied by (b) the Dilution Horizon Ratio as of such date.

 

(d)                                 The definition of “Dynamic Loss Reserve
Percentage” in Section 1.01 of the Receivables Purchase Agreement is hereby
amended and restated in its entirety as follows:

 

“Dynamic Loss Reserve Percentage” means, as of any date, the product of (i) 2.0,
multiplied by (ii) the Loss Horizon Ratio as of such date multiplied by (iii)
the

 

2

--------------------------------------------------------------------------------


 

highest of the Three-Month Loss Ratios calculated for each of the twelve most
recently ended calendar months.

 

(e)                                  The definition of “Eligible Receivable” in
Section 1.01 of the Receivables Purchase Agreement is amended by deleting the
proviso after subsection (xxvi) and deleting and restating, each in its
entirety, subsections (i), (iii) and (vi) of such definition as follows:

 

(i)                                     the Obligor of which either (A) has a
billing address in the United States (including, without limitation, Puerto
Rico), or (B) does not have a billing address in the United States (including,
without limitation, Puerto Rico); provided that, in the case of a Receivable
with an Obligor that does not have a billing address the United States (or
Puerto Rico), the Outstanding Balance of such Receivable when added to the
Aggregate Outstanding Balance of all Receivables the Obligors of which do not
have a billing address in the United States or Puerto Rico does not cause the
percentage of the Net Eligible Receivables Outstanding Balance comprised of the
Aggregate Outstanding Balance of all Eligible Receivables the Obligors of which
do not have a billing address in the United States (or Puerto Rico) to exceed
the percentage set forth in clause (b) of the definition of “Concentration
Limit” above;

 

*                                        
*                                         *

 

(iii)                               which, if an Affiliate of any Originator or
the Seller originated such Receivable, is a Deemed Non-Affiliate Receivable;
provided that the Outstanding Balance of such Receivable (A) when added to the
Aggregate Outstanding Balance of the Deemed Non-Affiliate Receivables of any
single Deemed Non-Affiliate or (B) when added to the Aggregate Outstanding
Balance of all Deemed Non-Affiliate Receivables, does not cause either the
percentage of the Net Eligible Receivables Outstanding Balance comprised of the
Aggregate Outstanding Balance of the Deemed Non-Affiliate Receivables of any
single Deemed Non-Affiliate or the percentage of the Net Eligible Receivables
Outstanding Balance comprised of the Aggregate Outstanding Balance of all Deemed
Non-Affiliate Receivables, as appropriate, to exceed the related percentage set
forth in clause (d) of the definition of “Concentration Limit” above;

 

*                                        
*                                         *

 

(vi) which is a Billed Receivable or an Unbilled Receivable; provided that, in
the case of any Unbilled Receivable, the Outstanding Balance of such Receivable
when added to the Aggregate Outstanding Balance of all Unbilled Receivables does
not cause the percentage of the Net Eligible Receivables Outstanding Balance
comprised of the Aggregate Outstanding Balance of all Unbilled Receivables to
exceed the percentage set forth in clause (c) of the definition of
“Concentration Limit” above;

 

3

--------------------------------------------------------------------------------


 

(f)                                   The definition of “External Rating” in
Section 1.01 of the Receivables Purchase Agreement is hereby deleted in its
entirety.

 

(g)                                  The definition of “Yield Reserve” in
Section 1.01 of the Receivables Purchase Agreement is hereby amended and
restated in its entirety as follows:

 

“Yield Reserve” means, at any time, an amount equal to (a) the product of
(i) (A) 2.0 multiplied by (B) the Days Sales Outstanding as of such date of
calculation, multiplied by (ii) the Default Rate in effect on such date of
calculation, divided by (b) the product of (i) 360 multiplied by (ii) the Net
Receivables Pool Balance as of such date of calculation.

 

(h)                                 Section 2.08(a) of the Receivables Purchase
Agreement is hereby amended and restated in its entirety as follows:

 

(a) If Bank of America, any Investor, any Bank, any entity which purchases or
enters into a commitment to purchase Receivable Interests or interests therein,
or any of their respective Affiliates (each an “Affected Person”) determines at
any time that (i) the adoption of any Law or any guideline or request from any
Official Body (whether or not having the force of law) or change in any of the
foregoing or (ii) the compliance, application or implementation by the Affected
Person with any Law or any guideline or request from any Official Body (whether
or not having the force of law), including, for the avoidance of doubt, BASEL II
or the Dodd-Frank Wall Street Reform and Consumer Protection Act (the
“Dodd-Frank Act”), affects or would affect the amount of the capital required or
expected to be maintained by such Affected Person or imposes or would impose any
other condition the result of which is to increase the cost to the Affected
Person of performing its obligations or to reduce the rate of return on a
Affected Person’s capital or assets as a consequence of its obligations and such
Affected Person determines that the amount of such change in capital, increase
in cost or reduction in return is based upon the existence of any commitment to
make purchases of or otherwise to maintain the investment in Receivables or
interests therein related to this Agreement or to the funding thereof and other
commitments of the same type, then, upon demand by such Affected Person (with a
copy to the Agent), the Seller shall immediately pay to the Agent for the
account of such Affected Person (as a third-party beneficiary), from time to
time as specified by such Affected Person, additional amounts sufficient to
compensate such Affected Person in the light of such circumstances, to the
extent that such Affected Person reasonably determines such increase in capital
to be allocable to the existence of any of such commitments. A certificate as to
such amounts submitted to the Seller and the Agent by such Affected Person shall
be conclusive and binding for all purposes, absent manifest error.

 

(i)                                     Section 5.01(x) of the Receivables
Purchase Agreement is hereby deleted in its entirety.

 

4

--------------------------------------------------------------------------------


 

(j)                                    Schedule III (Addresses) of the
Receivables Purchase Agreement is hereby amended by adding the following
Originator under the heading “Originators” and directly beneath “CFG Output
LLC”:

 

DST Intellisource, LLC

 

(k)                                 Schedule IV (UCC Information) of the
Receivables Purchase Agreement is hereby amended by adding the following
information under the heading “Originator UCC Information”:

 

Name:

 

DST Intellisource, LLC

Address:

 

333 West 11th Street, Kansas City, MO 64105

Jurisdiction of Organization:

 

Delaware

UCC Filing Office:

 

Delaware Secretary of State

 

(l)                                     The definition of “Consolidated EBITDA”
in Annex F of the Receivables Purchase Agreement is hereby amended and restated
in its entirety as follows:

 

“Consolidated EBITDA” means for any period for the Consolidated Parties on a
consolidated basis, the sum (without duplication) of (a) Consolidated Net
Income, plus (b) an amount which, in the determination of Consolidated Net
Income, has been deducted for (i) Consolidated Interest Expense, (ii) income
taxes, (iii) depreciation, amortization and other non-cash charges, including
(x) non-cash stock compensation expense and (y) unrealized losses on assets
including but not limited to investment impairments in the Parent’s income
statements, (iv) extraordinary, unusual and otherwise non-recurring losses or
charges, including losses on Dispositions that are outside the ordinary course
of business, (v) transaction fees and expenses incurred in connection with the
Credit Agreement, the Loan Documents and the syndicated credit facility
evidenced thereby, and (vi) all cash losses on Dispositions of Non-Operating
Assets made on or after October 1, 2012, minus (c) to the extent included in
calculating such Consolidated Net Income, (i) all non-cash gains on assets
including but not limited to unrealized gains on Investments, (ii)
extraordinary, unusual and otherwise non-recurring gains, including gains on
Dispositions that are outside the ordinary course of business and (iii) all cash
gains on Dispositions of Non-Operating Assets made on or after October 1, 2012.

 

(m)                             The definition of “Disposition” in Annex F of
the Receivables Purchase Agreement is hereby amended by adding the following
sentence immediately to the end thereof:

 

For the avoidance of doubt, the term “Disposition” excludes any sale, lease,
transfer or other disposition (including, without limitation any liquidation of
or return of or on an investment made by a Consolidated Party) by any Person
which is not a Consolidated Party.

 

5

--------------------------------------------------------------------------------


 

(n)                                 The definition of “Maturity Date” in Annex F
of the Receivables Purchase Agreement is hereby amended and restated in its
entirety as follows:

 

“Maturity Date” means July 1, 2015.

 

(o)                                 Annex F of the Receivables Purchase
Agreement is hereby amended by adding the following definition immediately after
the definition of “Monetized Marketable Securities”:

 

“Non-Operating Assets” means real property (excluding the Parent’s primary data
centers in Kansas City, Missouri and St. Louis, Missouri), Marketable Securities
and other securities (including limited partnership interests) of the Parent or
any of its Subsidiaries in each case that are not material to the investment
recordkeeping and output solutions operating business units of the Parent and
its Subsidiaries taken as a whole.

 

(p)                                 The definition of “Pro Forma Basis” in Annex
F of the Receivables Purchase Agreement is hereby amended as follows:

 

(i)                                     deleting the second sentence of such
definition in its entirety and replacing such sentence with the following:

 

“As used herein, “transaction” shall mean (a) any Disposition (other than an
Excluded Disposition or Dispositions of Non-Operating Assets) or (b) any
Acquisition.

 

(ii)                                  deleting the phrase “for purposes of any
such calculation in respect of any Disposition” in clause (i) of such definition
and replacing it with “for purposes of any such calculation in respect of any
Disposition (but excluding any Disposition of Non-Operating Assets)”.

 

SECTION 2.                            Effective Date.  This Amendment shall
become effective as of the date (the “Effective Date”) on which the last of the
following shall occur: (a) this Amendment shall have been executed and delivered
by a duly authorized officer of each party hereto and (b) the Agent shall have
received the Commitment Fee payable by the Seller under the Fourth Amended and
Restated Fee Letter, dated as of the date hereof.

 

SECTION 3.                            Miscellaneous.

 

(a)                                 References in Receivables Purchase
Agreement.  Upon the effectiveness of this Amendment, each reference in the
Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import shall mean and be a reference to the
Receivables Purchase Agreement as amended hereby, and each reference to the
Receivables Purchase Agreement in any other Transaction Document or any other
document, instrument or agreement, executed and/or delivered in connection with
any Transaction Document shall mean and be a reference to the Receivables
Purchase Agreement as amended hereby.

 

(b)                                 Effect on Receivables Purchase Agreement. 
Except as specifically amended hereby, the Receivables Purchase Agreement shall
remain in full force and effect.  This

 

6

--------------------------------------------------------------------------------


 

Amendment shall not constitute a novation of the Receivables Purchase Agreement,
but shall constitute an amendment thereof.

 

(c)                                  No Waiver.  The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Person under the Receivables Purchase Agreement or any
other document, instrument or agreement executed in connection therewith, nor
constitute a waiver of any provision contained therein.

 

(d)                                 Fees and Expenses.  The Seller and DST
Systems agree to pay all costs, fees, and expenses (including, without
limitation, reasonable attorneys’ fees and time charges of attorneys) incurred
by the Agent and/or the Investor in connection with the preparation, execution
and enforcement of this Amendment.

 

(e)                                  Successors and Assigns.  This Amendment
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns.

 

(f)                                   Counterparts.  This Amendment may be
executed in any number of counterparts, and by the different parties hereto on
the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page by facsimile
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

(g)                                  Headings.  The descriptive headings of the
various sections of this Amendment are inserted for convenience of reference
only and shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

(h)                                 Amendments.  This Amendment may not be
amended or otherwise modified except as provided in the Receivables Purchase
Agreement.

 

(i)                                     GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

SELLER:

FOUNTAIN CITY FINANCE, LLC

 

 

 

 

 

By:

 

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

PARENT:

DST SYSTEMS, INC.

 

 

 

 

 

By:

 

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Vice President and Chief Accounting

 

 

 

Officer

 

 

 

 

 

 

 

 

SERVICER:

DST SYSTEMS, INC.

 

 

 

 

 

By:

 

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Vice President and Chief Accounting

 

 

 

Officer

 

[Signatures continued on next page]

 

[Signature Page to Amendment 8 to Receivables Purchase Agreement (DST)]

 

--------------------------------------------------------------------------------


 

ORIGINATORS:

DST SYSTEMS, INC.

 

DST OUTPUT, LLC

 

DST OUTPUT CENTRAL, LLC

 

DST OUTPUT EAST, LLC

 

DST OUTPUT WEST, LLC

 

DST TECHNOLOGIES, INC.

 

DST MAILING SERVICES, INC.

 

DST OUTPUT ELECTRONIC SOLUTIONS, INC.

 

DST WORLDWIDE SERVICES, LLC

 

DST RETIREMENT SOLUTIONS, LLC

 

ARGUS HEALTH SYSTEMS, INC.

 

DST DIRECT, LLC

 

DST HEALTH SOLUTIONS, LLC

 

DST GLOBAL SOLUTIONS NORTH AMERICA, LLC

 

ISPACE SOFTWARE TECHNOLOGIES, INC.

 

DST BROKERAGE SOLUTIONS, LLC

 

FINIX PROFESSIONAL SERVICES, LLC

 

CONVERGE SYSTEMS, LLC

 

NEWKIRK PRODUCTS, INC.

 

LTM PUBLISHING, INC.

 

MCKAY HOCHMAN CO., INC.

 

THIRD PARTY EDUCATIONAL SYSTEMS, INC.

 

CFG OUTPUT LLC

 

DST INTELLISOURCE, LLC

 

DST HEALTHCARE HOLDINGS, INC.

 

 

 

 

 

By:

 

/s/ Gregg Wm. Givens

 

 

Name:

Gregg Wm. Givens

 

 

Title:

Assistant Treasurer

 

[Signatures continued on next page]

 

[Signature Page to Amendment 8 to Receivables Purchase Agreement (DST)]

 

--------------------------------------------------------------------------------


 

AGENT:

BANK OF AMERICA, NATIONAL ASSOCIATION,

 

as Agent

 

 

 

 

 

By:

 

/s/ Jeremy Grubb

 

 

Name:

Jeremy Grubb

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

BANK:

BANK OF AMERICA, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/ Jeremy Grubb

 

 

Name:

Jeremy Grubb

 

 

Title:

Vice President

 

[End of Signatures]

 

[Signature Page to Amendment 8 to Receivables Purchase Agreement (DST)]

 

--------------------------------------------------------------------------------